Third District Court of Appeal
                               State of Florida

                         Opinion filed September 2, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-929
                         Lower Tribunal No. 14-11354
                             ________________


                         Martin Alexander Castro,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Robert J. Luck,
Judge.

     Martin Alexander Castro, in proper person.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellee.


Before WELLS, ROTHENBERG and SCALES, JJ.

     PER CURIAM.
      Appellant Martin Castro appeals the trial court’s order of probation and

order withholding adjudication entered on April 1, 2015. We dismiss the appeal,

without prejudice, with instructions to the trial court to treat Castro’s pro se

“Motion to Appeal Final Decision” as a timely filed motion to withdraw the plea

after sentencing pursuant to Florida Rule of Criminal Procedure 3.170(l).

      On April 1, 2015, Castro pled guilty to one count of battery. Three weeks

after his plea, on April 22, 2015, Castro filed a pro se motion titled “Motion to

Appeal Final Decision.” Although titled an appeal, Castro actually sought to

withdraw his previously entered guilty plea.

      Pleadings by pro se litigants should only be defined by their function. Haines

v. Kerner, 404 U.S. 519, 520-21 (1972). Specifically, Florida courts emphasize

substance over form. IndyMac Fed. Bank FSB v. Hagan, 104 So. 3d 1232, 1236

(Fla. 3d DCA 2012). In essence, if the pleading is incorrectly labeled, this Court

will focus on the substance of the pleading and not its title. Id.

      In substance, Castro’s motion intended to withdraw his guilty plea entered

on April 1, 2015. The motion was filed twenty-one days after his plea, well within

the thirty day window prescribed by rule 3.170(l). Accordingly, we dismiss the

appeal and remand with instructions for the trial court to treat Castro’s motion as a

timely filed motion to withdraw the plea after sentencing, pursuant to rule 3.170(l)

of the Rules of Criminal Procedure.1



                                           2
        Appeal dismissed; remanded for proceedings consistent herewith.




1   We express no opinion on the merits of Castro’s motion.

                                          3